Johnston, Judge
By the act of Nov. 1777, sec. 3, a right is given to the persons therein described; “To enter with the Entry-taker of any “ county within this State, a claim for any lands “ lying in such county.” It appears that the lands in question are situate in Buncombe county, and that the entry was made with the Entry-taker for the county of Rutherford, who had no right to take entry of lands, except within that county; he therefore, in this particular did an act not founded on any authority, and of course a mere nullity in itself, on which no legal grant could issue. The same act, sec. 9, declares, that every right, title, &c. which shall not be obtained in the manner by the act directed, or by fraud, illusion or evasion of the provisions and restrictions thereof, are deemed and declared utterly void.
The grant to the plaintiff appears to me to come expressly under this description: it was obtained by a process not warranted by the act of Assembly, there being no entry, such as was described by the act; there was no ground for issuing the grant; it was, therefore, obtained fraudulently, with a manifest view to elude and evade the act; and consequently utterly void. I am, therefore, *441upon this point, without going into the other matters stated in the case, of opinion, that judgment be entered for the defendant.
Macay, Taylor and Hall, Judges.
By the act of Assembly passed in the year 1783, chap, 2 sec. 5, the land in question was included within the Indian boundaries, and reserved to the Cherokee nation; by the act of 1778, chap. 3, sec. 5. all entries and surveys of land, which had been made, or thereafter should be made, within the Indian boundaries, were declared to be utterly void, and of no force or effect; and by the act of 1783, chap. 2, sec. 5. all such entries and grants therein, are declared utterly void. The plaintiff’s entry was made within the Indian boundaries; consequently, his entry and grant are both void, and therefore, he has no title to the premises in question.—Judgment for the defendant.